DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 28 July 2022.
Claims 1 and 11 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 28 July 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1 and 11, the following is recited: “the key-value pairs are not maintained, in the on-disk hash table, in a sorted order but in a sorted hash order.” This limitation negates “a sorted order” but affirms a “a sorted hash order.” However, a sorted hash order is a type of sorted order. That is, the claim negates the entire genus of sorted order and then affirms a particular species of that genus, i.e. a sorted hash order. Hence, this limitation is self-contradictory, rendering the claim vague and ambiguous. For the purposes of examination, this limitation will be interpreted as “the key-value pairs are maintained, in the on-disk hash table, in a sorted hash order.”

As to claims 2-10 and 12-20, they depend from claims 1 and 11, respectively, and these dependent claims inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Archak et al. (U.S. Patent Application Publication No. 20120072656 A1, hereinafter referred to as Archak) in view of Yao, Ting, et al. ("A Light-weight Compaction Tree to Reduce I/O Amplification toward Efficient Key-Value Stores." 33rd International Conference on Massive Storage Systems and Technology (MSST) 2017. Presented on 05/18/2017. Retrieved on 07/26/2021 from https://storageconference.us/2017/, hereinafter referred to as Yao) and Wang et al. (U.S. Patent Application Publication No. 20160321294 A1, hereinafter referred to as Wang).
As to claim 1, Archak teaches a method, comprising:
receiving a hash (Note: Read in light of the instant specification, the claimed “hash” is interpreted as a key-value pair. See para. 0003 of the published specification.
see Archak para. 0030: the system receives and stores key-value pairs);
inserting the hash into an array of an on-disk hash table (see Archak para. 0073 and Fig. 3A: key-value pairs are stored in on-disk storage component, which is comprised of arrays referred to as “slots”; and see Archak para. 0040: the on-disk storage is referred to as SSTable) that has one or more levels that each include a bundle of one or more arrays, and each of the arrays includes a plurality of hashes that each comprise a respective key-value pair (see Archak para. 0073 and Fig. 3A: on-disk storage component has multiple levels C2 and C3, each level holding two or more arrays, and each array comprised of key-value pairs); and
when the array into which the hash was inserted is full and there are a specified number of full arrays at a level that includes that array, merging the array and the full arrays together (see Archak para. 0076 and Figs. 3A-B: when slots at a given level are full, a merge operation is performed; in the illustrative example of Fig. 3A, two full slots at level C2 are merged) in sorted order to form a new bundle (see Archak para. 0028: arrays are maintained in order by utilizing sorted-array merge trees (SAMT)), and inserting the new bundle to a group of one or more arrays residing at a level of the on-disk hash table that is immediately below the level that included the full arrays (see Archak para. 0076 and Figs. 3A-B: when slots at a given level are full, a merge operation is performed; in the illustrative example of Fig. 3A, two full slots at level C2 are merged and inserted into level C3).
Archak does not appear to explicitly disclose appending a new bundle to a group residing at a level immediately below.
However, Yao teaches appending a new bundle to a group residing at a level immediately below (see Yao page 4, section “A. Light-weight Compaction” and Fig. 3: segments of key-value pairs from level L1 are appended to level L2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Archak to include the teachings of Yao because appending data drastically decreases write amplification (see Yao abstract; page 1, second column, third paragraph; page 3, second column, last paragraph; and Fig. 3).
Archak as modified by Yao does not appear to explicitly disclose key-value pairs are not maintained in a sorted order but in a sorted hash order.
However, Wang teaches key-value pairs are not maintained in a sorted order but in a sorted hash order (see Wang para. 0039: key-value pairs sorted based on hash values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Archak as modified by Yao to include the teachings of Wang because it enables partitioning key-values pairs into disjoint partitions that are each stored on different storage nodes, allowing storage and processing of key-value data to be load balanced across nodes (see Wang para. 0018 and Fig. 1).

	As to claim 2, Archak as modified by Yao and Wang teaches wherein each level in the on-disk hash table stores a larger volume of hashes than any level above it (see Archak Fig. 3A: level C3 stores more key value pairs than level C2; and see Yao Fig. 3: level L2 stores more key value pairs than level L1, which stores more than level L0).

	As to claim 3, Archak as modified by Yao and Wang teaches wherein each level in the on-disk hash level varies by a specific multiple relative to an adjacent level (see Archak Fig. 3A: level C3 is twice the size of level C2).

As to claim 4, Archak as modified by Yao and Wang teaches wherein when the full array is merged, no sorting or reordering is performed on the group of arrays in the level into which the full array has been merged (see Yao page 4, section “A. Light-weight Compaction” and Fig. 3: segments of key-value pairs from level L1 are appended to level L2).

As to claim 5, Archak as modified by Yao and Wang teaches wherein the hash (Note: Read in light of the instant specification, the claimed “hash” is interpreted as a key-value pair. See para. 0003 of the published specification. see Archak para. 0030: the system receives and stores key-value pairs) is received from an in-memory buffer (see Archak para. 0076 and Fig. 3A: “new key-value pairs are inserted into the cache in RAM, called C0”), and the hash is received as part of an array (see Archak para. 0073 and Fig. 3A: key-value pairs are stored in arrays referred to as “slots”).

As to claim 6, Archak as modified by Yao and Wang teaches further comprising updating a bit array of a routing filter to indicate the location of the inserted hash (Note: read in light of the instant specification, the claimed “routing filter” is interpreted as a Bloom filter; see instant specification para. 0033.
see Archak para. 0038 and 0056-0058: a bloom filter is utilized for efficiently querying for keys and values).

As to claim 7, Archak as modified by Yao and Wang teaches wherein the hashes in each of the arrays are in sorted hash order within the respective array where they are located (see Archak para. 0028 and 0030: key value pairs in the arrays are maintained in sorted order).

As to claim 8, Archak as modified by Yao and Wang does teaches further comprising: receiving a query at a routing filter associated with the on-disk hash table (Note: Read in light of the instant specification, the claimed “routing filter” is interpreted as a Bloom filter; see instant specification para. 0033.
see Archak para. 0038 and 0056-0058: a bloom filter is utilized for efficiently querying for keys and values);
using the routing filter, identifying a possible location of a hash identified by the query (see Archak para. 0038 and 0056-0058: a bloom filter is utilized for efficiently querying for keys and values), and the routing filter identifies the possible location of the hash without searching all of the arrays (see Archak para. 0038: the bloom filter enables the query without performing a complete search); and
returning the possible location of the hash (see Archak para. 0038 and 0056-0058: a bloom filter is utilized for efficiently querying for keys and values).

As to claim 9, Archak as modified by Yao and Wang teaches wherein the on-disk hash table is a log-structured merge hash table (Note: Read in light of the instant specification, the claimed “hash table” is interpreted as a data structure that maps keys to values. See para. 0003 of the published specification.
see Archak claim 14: the data structure utilized is a Log Structured Merge-Tree; and see Yao page 1, section “I. Introduction,” first paragraph, and Fig. 3: log structured merge (LSM) tree storing key value pairs).

As to claim 10, Archak as modified by Yao and Wang teaches wherein the method is performed as part of a data deduplication process (Note: This claim merely recites an application of the claimed method to a particular field of use. No features are recited that would limit the claimed method in any way. Hence, this claim does not have patentable weight. However, assuming arguendo that the claimed should be given patentable weight, prior art is cited. See Archak para. 0025 and 0036: deduplication is performed).

As to claim 11, Archak teaches a non-transitory storage medium having stored therein computer-executable instructions which, when executed by one or more hardware processors, perform the following operations (see Archak para. 0109: the invention is implemented as an application program embodied on a program storage device, executed by a machine):
receiving a hash (Note: Read in light of the instant specification, the claimed “hash” is interpreted as a key-value pair. See para. 0003 of the published specification.
see Archak para. 0030: the system receives and stores key-value pairs);
inserting the hash into an array of an on-disk hash table (see Archak para. 0073 and Fig. 3A: key-value pairs are stored in on-disk storage component, which is comprised of arrays referred to as “slots”; and see Archak para. 0040: the on-disk storage is referred to as SSTable) that has one or more levels that each include a bundle of one or more arrays, and each of the arrays includes a plurality of hashes that each comprise a respective key-value pair (see Archak para. 0073 and Fig. 3A: on-disk storage component has multiple levels C2 and C3, each level holding two or more arrays, and each array comprised of key-value pairs); and
when the array into which the hash was inserted is full and there are a specified number of full arrays at a level that includes that array, merging the array and the full arrays together (see Archak para. 0076 and Figs. 3A-B: when slots at a given level are full, a merge operation is performed; in the illustrative example of Fig. 3A, two full slots at level C2 are merged) in sorted order to form a new bundle (see Archak para. 0028: arrays are maintained in order by utilizing sorted-array merge trees (SAMT)), and inserting the new bundle to a group of one or more arrays residing at a level of the on-disk hash table that is immediately below the level that included the full arrays (see Archak para. 0076 and Figs. 3A-B: when slots at a given level are full, a merge operation is performed; in the illustrative example of Fig. 3A, two full slots at level C2 are merged and inserted into level C3).
Archak does not appear to explicitly disclose appending a new bundle to a group residing at a level immediately below.
However, Yao teaches appending a new bundle to a group residing at a level immediately below (see Yao page 4, section “A. Light-weight Compaction” and Fig. 3: segments of key-value pairs from level L1 are appended to level L2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Archak to include the teachings of Yao because appending data drastically decreases write amplification (see Yao abstract; page 1, second column, third paragraph; page 3, second column, last paragraph; and Fig. 3).
Archak as modified by Yao does not appear to explicitly disclose key-value pairs are not maintained in a sorted order but in a sorted hash order.
However, Wang teaches key-value pairs are not maintained in a sorted order but in a sorted hash order (see Wang para. 0039: key-value pairs sorted based on hash values).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Archak as modified by Yao to include the teachings of Wang because it enables partitioning key-values pairs into disjoint partitions that are each stored on different storage nodes, allowing storage and processing of key-value data to be load balanced across nodes (see Wang para. 0018 and Fig. 1).

As to claim 12, see the rejection of claim 2 above.

As to claim 13, see the rejection of claim 3 above.

As to claim 14, see the rejection of claim 4 above.

As to claim 15, see the rejection of claim 5 above.

As to claim 16, see the rejection of claim 6 above.

As to claim 17, see the rejection of claim 7 above.

	As to claim 18, see the rejection of claim 8 above.

As to claim 19, see the rejection of claim 9 above.

As to claim 20, see the rejection of claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163